                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 S.B., a minor student, by and through M.B.            )
 and L.H., et al.,                                     )
                                                       )
        Plaintiffs,                                    )
                                                       )
 v.                                                    )       No. 3:21-CV-317
                                                       )
 GOVERNOR BILL LEE & KNOX COUNTY                       )
 BOARD OF EDUCATION,                                   )
                                                       )
        Defendants.                                    )

                                   NOTICE OF APPEARANCE

        Come now the Defendant Knox County Board of Education, by and through undersigned

 counsel, David M. Sanders and Amanda Lynn Morse, Deputy Law Directors, and hereby enter an

 appearance on behalf of the Defendant Knox County Board of Education, and hereby respectfully

 request the Clerk of the Court to enter said appearance into the record of the above-referenced

 proceeding.



        Respectfully submitted.

                                                       s/David M. Sanders
                                                       David M. Sanders (BPR # 016885)

                                                       s/Amanda Lynn Morse
                                                       Amanda Lynn Morse (BPR # 032274)

                                                       Deputy Law Directors
                                                       Suite 612, City-County Building
                                                       400 Main Street
                                                       Knoxville, TN 37902
                                                       (865) 215-2327




Case 3:21-cv-00317-JRG-DCP Document 10 Filed 09/10/21 Page 1 of 2 PageID #: 104
                                  CERTIFICATE OF SERVICE

         I hereby certify that on September 10, 2021, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
 system to all parties indicated on the electronic filing receipt. All other parties will be served by
 regular U.S. Mail, postage prepaid. Parties may access this filing through the Court’s electronic
 filing system.

                                                                s/David M. Sanders
                                                                David M. Sanders




                                                   2

Case 3:21-cv-00317-JRG-DCP Document 10 Filed 09/10/21 Page 2 of 2 PageID #: 105
